Citation Nr: 1608533	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-32 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for vasovagal syncope.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1982 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, increased the rating for PTSD to 50 percent disabling, effective January 29, 2010 and continued the 10 percent rating for vasovagal syncope.

In a March 2014 rating decision, the Veteran was assigned a temporary 100 percent rating, effective May 31, 2013 to July 31, 2013, due to hospitalization for PTSD symptoms.  Thereafter, the 50 percent rating was reassigned.

The Veteran testified before the undersigned at a Board videoconference hearing in December 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The Board notes that in the Veteran's November 2010 substantive appeal, she appealed the issue of service connection for headaches, which was subsequently granted in an October 2013 rating decision.  As this is considered a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

During the December 2015 Board videoconference hearing, the Veteran reported that she had been treated for her service-connected PTSD the day before the Board hearing and that she had treatment every other week.  However, the most recent records regarding treatment for PTSD are dated in July 2013.  On remand, outstanding treatment records should be obtained.   

In the Veteran's notice of disagreement received in December 2010, she reported that her vasovagal syncope had considerably worsened and now included dizziness and staggering at least three times per day.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records related to treatment for PTSD and vasovagal syncope.  Specifically, VA treatment records from July 2013 to the present must be obtained.

2.  Schedule the Veteran for a VA examination to determine the current severity of her vasovagal syncope.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.  

The examiner should provide an accurate and fully descriptive assessment of the vasovagal syncope, including specific discussion on frequency of the Veteran's dizziness and staggering, if reported, and whether hearing impairment is associated with the condition.  

3.  If the benefits on appeal remain denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




